Citation Nr: 0822307	
Decision Date: 07/08/08    Archive Date: 07/14/08

DOCKET NO.  05-00 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for asthma with shortness 
of breath, currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1995 to March 
2002.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which continued the 30 percent 
rating assigned for service-connected asthma with shortness 
of breath.  The RO in Montgomery, Alabama, currently has 
jurisdiction of the claim.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that she is afforded 
every possible consideration.  Such development would ensure 
that her due process rights, including those associated with 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), and 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2007), are met.  

During the pendency of the veteran's appeal, the Court of 
Appeals for Veterans' Claims issued a decision regarding the 
notice requirements associated with claims for increased 
ratings.  More specifically, 38 U.S.C.A. § 5103(a) requires, 
at a minimum, that the Secretary notify the claimant that to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g.,  competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id. at 43-44.  

Prior to the issuance of the December 2003 rating decision 
that is the subject of this appeal, the veteran was advised 
that she needed to submit evidence showing that her service-
connected asthma with shortness of breath has increased in 
severity, and was also advised of the types of evidence that 
could be submitted to support such a finding.  See March 2003 
letter.  This notice, however, did not completely comply with 
the notice requirements as outlined in Vazquez-Flores v. 
Peake.  Therefore, the RO/AMC should send appropriate notice 
that complies with this recent decision.  

The veteran's asthma with shortness of breath is evaluated 
pursuant to the criteria found at 38 C.F.R. § 4.97, 
Diagnostic Code 6602, and is currently evaluated as 30 
percent disabling.  Under these diagnostic criteria, the 
evaluation of asthma with shortness of breath is determined, 
at least partially, by the results of a pulmonary function 
test (PFT).  In order to merit an increased rating, PFTs must 
show FEV-1 of 40- to 55-percent predicted, or: FEV-1/FVC of 
40 to 55 percent.  A higher rating may also be warranted if 
the veteran has at least monthly visits to a physician for 
required care of exacerbations or intermittent (at least 
three per year) courses of systemic (oral or parenteral) 
corticosteroids.  

Although the rating schedule is not explicit as to whether 
PFT results before or after bronchodilator therapy are the 
bases of the ratings, a regulation effective for claims filed 
on or after October 6, 2006, provides that post-
bronchodilator results should be used unless they are poorer 
than the pre-bronchodilator results.  38 C.F.R. § 4.96(d)(5); 
71 Fed. Reg. 52457, 52458 (September 6, 2006) (amendments 
applicable to all applications for benefits filed on or after 
the effective date of October 6, 2002).  And while the 
veteran's claim was filed before that amendment, the 
materials published with the promulgation of the rating 
criteria for bronchial asthma under Diagnostic Code 6602 
reveal that post-bronchodilator findings are the standard to 
be used in pulmonary assessment.  See 61 Fed. Reg. 46720, 
46723 (Sept. 5, 1996) (VA assesses pulmonary function after 
bronchodilator therapy).

The veteran underwent a VA compensation and pension (C&P) 
examination in June 2003.  PFTs were conducted during that 
examination, as well as at Flowers Hospital in July 2004 and 
August 2004.  The most recent VA examination is now five 
years old and the most recent PFT is now almost four years 
old.  In light of the foregoing, the Board finds that 
fundamental fairness to the veteran warrants a more 
contemporaneous VA examination for the purpose of assessing 
the current severity of her service-connected asthma with 
shortness of breath.  See Weggenmann v. Brown, 5 Vet. App. 
281, 284 (1993) (when a veteran claims that his condition is 
worse than when originally rated, and the available evidence 
is too old for an adequate evaluation of the veteran's 
current condition, the VA's duty to assist includes providing 
a new examination).  

The veteran is hereby notified that it is her responsibility 
to report for any scheduled examination and to cooperate in 
the development of the case, and that the consequences of 
failing to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2007).  



Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's treatment 
records for asthma from the Central 
Alabama Health Care System, dated since 
February 2008.  
2.  Ask the veteran to identify all 
private medical care providers that have 
treated her for asthma since September 
2005, and make arrangements to obtain all 
records that she adequately identifies.  
3.  Send the veteran notice that includes 
an explanation as to the information and 
evidence needed to support her claim for 
a rating in excess of 30 percent for 
service-connected asthma with shortness 
of breath, as outlined in Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008).  This 
notice must specifically advise the 
veteran (1) that she may submit evidence 
showing the effects of the worsening or 
increase in severity upon her "employment 
and daily life;" (2) that should an 
increase in disability be found, a 
disability rating will be determined by 
applying relevant diagnostic codes, which 
typically provide for a range in severity 
of a particular disability from 0% to as 
much as 100% (depending on the disability 
involved), based on the nature of the 
symptoms of the condition for which 
disability compensation is being sought, 
their severity and duration, and their 
impact upon employment and daily life, to 
include general notice of the diagnostic 
criteria used to evaluate her disability; 
and (3) of the types of medical and lay 
evidence that she may submit (or ask the 
Secretary to obtain) that are relevant to 
establishing entitlement to increased 
compensation.  

4.  Thereafter, schedule the veteran for 
a VA pulmonary examination for the 
purpose of determining the current 
severity of her service-connected asthma 
with shortness of breath.  The claims 
folder and a copy of this remand must be 
made available and reviewed by the 
examiner. 

All indicated tests should be completed, 
to include pulmonary function tests which 
report the veteran's FEV-1 and FEV- 
1/FVC.  If there are any conflicts with 
respect to the FEV-1 and FEV-1/FVC 
findings, the examiner should state which 
finding most accurately reflects the 
current level of disability.  The 
examiner is requested to provide post-
bronchodilator findings and to report all 
findings in detail. 

The examiner should report whether the 
veteran uses any corticosteroids and, if 
so, must indicate the length and 
frequency of any such course of 
treatment.  The examiner should also 
report the number of times the veteran is 
seen on a monthly basis by her physician 
for exacerbation of her asthma with 
shortness of breath.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

5.  Finally, readjudicate the claim.  If 
the benefit sought on appeal remains 
denied, the veteran and her 
representative should be furnished a 
supplemental statement of the case and be 
afforded an opportunity to respond.  The 
case should then be returned to the Board 
for further appellate review, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

